DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2. This application contains claims directed to the following patentably distinct species:
Species I Figures 1-6, 10 and 13-15
Species II Figure 1, 7, 9 and 12
Specie III Figures 8A-B
Species IV Figures 1 and 11
Specie V Figures 16-18
 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species:

Species I has the characteristics of having the second lid, in an open configuration, forms the partition (claim 4), and block the access to the content of the lower compartments (claims 5-6). 
b.	Species II has the characteristics of having the handle vertically mounted and the 2nd lid totally opened outward by hinges.
c.	Species III has the characteristics of having lower lid fixedly mounted.
d.	Species IV has the characteristics of having the upper lid not mounted to any hinges.
e.	Species V has the characteristics of having one or two upper lid(s) swivelably mounted on a vertical axis.

In addition, these species are not obvious variants of each other based on the current record.

3. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic. 

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

5.	During a telephone conversation with Christopher M. Cavan (Reg. 36,475) on 3/15/2022, a provisional election was made without traverse to prosecute the invention of Specie I, claims 1-10 and 13-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all 

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

7. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-3, 7-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cosley et al. U.S. Patent 8,254,089 (hereinafter D1) in view of Wang U.S. Pub. 2017/0299253 (hereinafter D2).
Regarding claims 1 and 7-9, D1 teaches a housing (4; figure 1A)  comprising: 
a pair of side walls (10, 12; figure 1A) , an operative floor (16; figure 1A)  and an operative roof (14; figure 1A); 
an operative lower compartment (space accommodating service panel 52; figure 3)  and an operative upper compartment (space accommodating service panel 48; figure 3); 

a second lid (42; figure 3) provided to cover said operative upper compartment and openable to allow access (see figures 2-3) to the contents of said operative upper compartment; and  
a panel (66; figure 3) configured to be disposed between said lower compartment and said upper compartment thus forming a partition between said compartments.  

	However, D1 does not specifically teach that said panel is configured to be inserted between said lower compartment and said upper compartment.

	D2, in the same field of endeavor, teaches a housing (100; figure 1) comprising multiple compartments (space between 111; figure 1) divided by panels configured to be inserted (in grooves 111; figure 1) between said compartments.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further configure the 

Regarding claim 2, D1/D2 also teaches the housing as claimed in claim 1, wherein said partition is a temporary partition (see rejection of claim 1.  The partition of D1/D2 is interpreted as a temporary partition). 
 
Regarding claim 3, D1/D2 also teaches the housing as claimed in claim 1, wherein said partition is fixed (see rejection of claim 1.  The partition of D1/D2 is also interpreted as a fixed partition).

Regarding claim 13, D1/D2 also teaches the housing as claimed in claim 1, wherein said first lid is fixed in position and is provided with at least one opening (44C; figure 3 of D1) to provide access to the contents of said lower compartment.  

Regarding claim 14, D1/D2 also teaches the housing as claimed in claim 1, wherein said first lid (44; figure 3) is openable (see figure 3) to allow access to contents of said lower compartment.

Regarding claim 15, D1/D2 also teaches the housing as claimed in claim 1, wherein said housing is provided with a door (22; figure 3) to access said first lid and said second lid.  

Regarding claim 16, D1/D2 also teaches the housing as claimed in claim 1, wherein: said lower compartment houses power distribution elements (figure 3; 50 is a circuit breaker, which involves power distribution elements). 
However, D1/D2 does not specifically teach said upper compartment houses data distribution elements.
The Examiner takes Official Notice that data distribution elements, such as servers/routers/hard-drives, have been commonly known.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use the upper 

Regarding claim 17, as mentioned above, D1/D2 teaches the housing as claimed in claim 1; said lower compartment houses power distribution elements (figure 3; 50 is a circuit breaker, which involves power distribution elements).  

However, D1/D2 does not specifically teach a compartment houses data distribution elements.
The Examiner takes Official Notice that data distribution elements, such as servers/routers/hard-drives, have been commonly known.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use a compartment of D1/D2 to house data distribution elements, as suggested by the Examiner’s Official Notice, to provide the housing of D1/D2 with data distribution capability.

Even though, D1 does not teach wherein:  said lower compartment houses data distribution elements; and said upper compartment houses power distribution elements, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to rearrange the components to be housed in said upper/lower compartments, since it has been held that rearranging parts of an invention involved only routine skill in the art, to accommodate desired needs.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 18, D1/D2 also teaches the housing as claimed in claim 1, wherein the back wall is provided with holding means (122A/B; figure 11) for supporting (intended use) a hybrid cable containing at least one data cable and at least one power cable.  
Even though, the holding means of D1 are located on the back wall, not on the side walls, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to rearrange the said holding means to be mounted on the side walls, since it has been held that rearranging parts of an invention involved only routine skill in the art, to accommodate desired needs.  In re Japikse, 86 USPQ 70 (CCPA 1950).

11.	Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D1/D2 in further view of Robertson et al. U.S. Patent 5,800,029 (hereinafter D3).  
Regarding claims 4 and 10, as mentioned above, D1/D2 teaches the housing  as claimed in claim 2.
However, D1/D2 does not teach said second lid in an open configuration forms said partition.  
D3teaches a housing (20; figure 1), which suggests a lid (34; figures 1-2), in an open configuration (figure 2), can be transformed and horizontally folded up which can be used as a partition (see figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify and apply the same idea to reconfigure the 2nd lid of D1/D2, in an open configuration, to fold downward and inserted into the grooves, to form the partition, as suggested by D3, such that said second lid, in an open configuration, would form said partition.  

Regarding claims 5-6, as mentioned above, D1/D2 teaches the housing as claimed in claim 1.
However, D1/D2 does not teach the housing comprises the panel and the panel is configured such that when contents of one of said compartments are accessed, access to the contents of the other compartment is prevented.
From figure 2 of the current application, it appears that the handle 220 that would prevent the access to the contents of the lower compartment when the second lid 210 forms a partition between the two compartments.

As similarly mentioned in the above rejection of claim 4, D3, in the same field of endeavor, teaches a housing (20; figure 1), which suggests a lid (34; figures 1-2), in an open configuration (figure 2), can be transformed and horizontally folded up which can be used as a partition (see figure 2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify and apply the same idea to reconfigure the 2nd lid of D1/D2, in an open configuration, to fold downward and inserted into the grooves, to form the partition, as suggested by 

However, D1/D2/D3 does not teach a handle for the 2nd lid as shown in figure 2 of the current application.  The Examiner takes Official Notice that doors/lids have been commonly known for equipped with a handle(s) for facilitating the opening of the doors/lids.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the 2nd lid of D1/D2/D3 with a handle, as suggested by the Examiner’s Official Notice, for facilitating the opening of said 2nd lid.  Such provision of said handle would, by default, would result in access to the contents of the 1st (lower) compartment being prevented when contents of the 2nd (upper) compartments are accessed, 
  
				Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835